UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6249



DANIEL PETERSON,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT MS. JAMES; SERGEANT MS. RICHARDSON,
at Nash Correctional Institution; CHARLES
HILL,   at   Nash  Correctional   Institution;
CAPTAIN    TUCK,    at    Nash    Correctional
Institution,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00501-BO)


Submitted:   June 25, 2007                 Decided:   July 12, 2007


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Peterson, Appellant Pro Se. Lisa Yvette Harper, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel   Peterson   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Peterson v.

James, No. 5:05-ct-00501-BO (E.D.N.C. Feb. 15, 2007).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -